Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with applicant’s remarks file 10/14/2021. Logging instructions may be generated in a larger number of logs than expected or desired and automatically generating parsing instructions to extract log data items based on the log record template eliminates the need for a human to generate log record analysis instructions for log record variations. Generation is difficult due to variation in the log record, such as between different versions and different languages. Log records generated in accordance with only one or a few log record templates may be so numerous that it is difficult to locate log records generated in accordance with other log record templates, which can increase the time it may take to identify the source of a problem. With a large number of logs records it cannot be practically performed in the mind. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES EHNE/Primary Examiner, Art Unit 2113